DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 03/16/2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 05/24/2021 has been entered. Applicant’s amendments to the claims have overcome the 35 U.S.C. 101 rejection previously set forth in the non-final office action.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections for claims 1-19 have been considered and are persuasive. Accordingly, these rejections have been withdrawn. 
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejections for claims 1-19 have been considered and are persuasive. Accordingly, these rejections have been withdrawn. To clarify the record, “collocated motion compensated pixels” is interpreted as pixels that are in the same position in two separate block partitions, where one partition treatment extends to pixels, overlapping with the other partition so that they may be blended with the corresponding pixel in the other partition. Figure 7A-C of the applicant’s specification illustrates this interpretation most clearly. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 contains the limitations regarding applying pixel blending according to the weights designed/intended for a chroma component across triangular partitions in a 4:2:0 format to both a 
The closest prior art, Liao et al. ("Triangular Prediction Unit Mode" JVET Oct. 2018), and Lim et al. (US 20200413069) either singularly or in combination fail to anticipate or render obvious the above described limitations. Liao describes a typical set of pixel weights designed for blending across a triangular partition in 4:2:0 format, where weights for a 4 ratio sized luminance block is more complex than the weights for a 2 ratio sized chrominance block. Lim describes generally that ratio parameters would be known when converting color components between 4:2:0 and 4:4:4 format. At best, it would be obvious to apply the weights of a 4 ratio sized luminance block to a 4 ratio sized chrominance block. However, the applicant’s invention teaches to apply the weights of a 2 sized chrominance block both when the chrominance block is 2 sized and 4 sized. The prior art does not contain teachings, singularly or in combination, that would lead one of ordinary skill in the art to perform this step without undue experimentation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew D Kim whose telephone number is (571)272-3527.  The examiner can normally be reached on Monday - Friday: 9:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW DAVID KIM/Examiner, Art Unit 2483                                                                                                                                                                                                        
/ANNER N HOLDER/Primary Examiner, Art Unit 2483